HUTCHESON, Circuit Judge.
This case, as the Porter and Lightner cases (Commissioner of Internal Revenue v. Porter) 5 Cir., 148 F.2d 566, do, involves the question whether income received by the beneficiary of trusts created and managed in New York was separate or community property. The only difference be*570tween this case and those is that in this case the taxpayer was a man. The same contentions are made, the same arguments advanced as in the Porter and Lightner cases. For the reasons given for affirming the decision of the Tax Court in those cases, its decision in this case is affirmed.